DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 04/21/2021 has been considered by the examiner and made of record in the application file.

Drawings
03.	The drawings were received on 07/09/2020.  These drawings are accepted.

Claim Interpretation – 35 USC § 112
04.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
05.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

06.	Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	As per claims 15 – 20, the claims recite a “computer program product” disposed upon a “computer readable medium”.  Applicant’s disclosure recites various storage medium”, not a “computer readable medium” as is recited in the claims.  As such, the computer readable medium, as well as the computer program product, does not have a specific definition that would limit it to non-transitory and/or hardware embodiments.  As such, the claims are not limited to statutory subject matter and are therefore non-statutory.

Claim Rejections - 35 USC § 102
07.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

08.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

09.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (US PGPub 2014/0074558), hereinafter “Jain”.
Consider claim 1, Jain discloses a method of providing access to usage reports on a cloud-based data warehouse (paragraphs [0029], [0038]), the method comprising:
	maintaining, by a management module, a metadata table on the cloud-based data warehouse, wherein the metadata table comprises usage reports for a plurality of organizations (paragraphs [0024], [0065], [0128], tables are maintained, which store data/metadata in a database, whereby reports can be generated and stored therein for organizations);
	receiving, by the management module, a request for the metadata table from an administrator account for a first organization of the plurality of organizations (paragraphs [0041], [0064], users, which can be an administrator, submit requests for data from the tables);
	granting, by the management module, the administrator account permission to access a filtered portion of the metadata table, wherein the filtered portion of the metadata table is generated by filtering the metadata table by an organization identifier of the first organization (paragraphs [0063], [0099], the accessing of the data is based on the permissions of the requesting users/administrators, such that an organization identifier is used to determine which data the user has access to);
	providing, by the management module, the filtered portion of the metadata table to the administrator account (paragraph [0040], the data from the table is returned).
	Consider claim 2, and as applied to claim 1 above, Jain discloses a method comprising:
	receiving, from the administrator account for the first organization, a request to combine the filtered portion of the metadata table with a first organization-owned table 
	issuing a database query to combine the filtered portion of the metadata table with the first organization-owned table (paragraph [0021], a query is submitted to combine the data based on the requesting user’s organization);
	providing, to the administrator account for the organization, the results of the database query (paragraph [0024], the results of the query are returned).
	Consider claim 3, and as applied to claim 1 above, Jain discloses a method comprising:
	continually updating the filtered portion of the metadata table after providing the filtered portion of the metadata table to the administrator account for the first organization (paragraph [0129], the data that is obtained by way of the query is updated either at certain frequencies or what certain actions occur).
	Consider claim 4, and as applied to claim 1 above, Jain discloses a method comprising:
	maintaining the metadata table comprises monitoring interactions between the management module and user accounts associated each of the plurality of organizations (paragraphs [0130], interactions are performed by each of the users for which organization they have access to).
	Consider claim 5, and as applied to claim 1 above, Jain discloses a method comprising:

	instructing the cloud-based data warehouse to allow the administrator account for the first organization to access the filtered portion of the metadata table (paragraphs [0041], [0064], an administrator can access the appropriate portions of the tables).
	Consider claim 6, and as applied to claim 1 above, Jain discloses a method comprising:
	the administrator account for the first organization is denied access to portions of the metadata table outside of the filtered portion of the metadata table (paragraphs [0030], [0114], permission are set such that the organization of the requesting user is user to determine which data the user cannot access).
	Consider claim 7, and as applied to claim 1 above, Jain discloses a method comprising:
	enabling the filtered portion of the metadata table for use as a data source for a worksheet (paragraphs [0068], [0099], the results can be returned in a form suitable for the requesting user).
	Consider claim 8, Jain discloses an apparatus for providing access to usage reports on a cloud-based data warehouse (paragraphs [0029], [0038]), the apparatus comprising a computer processor, a computer memory operative coupled to the computer processor, the computer memory having disposed within it computer instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:

	receiving, by the management module, a request for the metadata table from an administrator account for a first organization of the plurality of organizations (paragraphs [0041], [0064], users, which can be an administrator, submit requests for data from the tables);
	granting, by the management module, the administrator account permission to access a filtered portion of the metadata table, wherein the filtered portion of the metadata table is generated by filtering the metadata table by an organization identifier of the first organization (paragraphs [0063], [0099], the accessing of the data is based on the permissions of the requesting users/administrators, such that an organization identifier is used to determine which data the user has access to);
	providing, by the management module, the filtered portion of the metadata table to the administrator account (paragraph [0040], the data from the table is returned).
	Consider claim 9, and as applied to claim 8 above, Jain discloses an apparatus comprising:
	receiving, from the administrator account for the first organization, a request to combine the filtered portion of the metadata table with a first organization-owned table (paragraph [0067], data for the table is combined based on the request sent be the user);

	providing, to the administrator account for the organization, the results of the database query (paragraph [0024], the results of the query are returned).
	Consider claim 10, and as applied to claim 8 above, Jain discloses an apparatus comprising:
	continually updating the filtered portion of the metadata table after providing the filtered portion of the metadata table to the administrator account for the first organization (paragraph [0129], the data that is obtained by way of the query is updated either at certain frequencies or what certain actions occur).
	Consider claim 11, and as applied to claim 8 above, Jain discloses an apparatus comprising:
	maintaining the metadata table comprises monitoring interactions between the management module and user accounts associated each of the plurality of organizations (paragraphs [0130], interactions are performed by each of the users for which organization they have access to).
	Consider claim 12, and as applied to claim 8 above, Jain discloses an apparatus comprising:
	instructing the cloud-based data warehouse to generate the filtered portion of the metadata table (paragraphs [0022], [0072], the cloud based storage generated the requests data);

	Consider claim 13, and as applied to claim 8 above, Jain discloses an apparatus comprising:
	the administrator account for the first organization is denied access to portions of the metadata table outside of the filtered portion of the metadata table (paragraphs [0030], [0114], permission are set such that the organization of the requesting user is user to determine which data the user cannot access).
	Consider claim 14, and as applied to claim 8 above, Jain discloses an apparatus comprising:
	enabling the filtered portion of the metadata table for use as a data source for a worksheet (paragraphs [0068], [0099], the results can be returned in a form suitable for the requesting user).
	Consider claim 15, Jain discloses a computer program product for providing access to usage reports on a cloud-based data warehouse (paragraphs [0029], [0038]), the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of:
	maintaining, by a management module, a metadata table on the cloud-based data warehouse, wherein the metadata table comprises usage reports for a plurality of organizations (paragraphs [0024], [0065], [0128], tables are maintained, which store 
	receiving, by the management module, a request for the metadata table from an administrator account for a first organization of the plurality of organizations (paragraphs [0041], [0064], users, which can be an administrator, submit requests for data from the tables);
	granting, by the management module, the administrator account permission to access a filtered portion of the metadata table, wherein the filtered portion of the metadata table is generated by filtering the metadata table by an organization identifier of the first organization (paragraphs [0063], [0099], the accessing of the data is based on the permissions of the requesting users/administrators, such that an organization identifier is used to determine which data the user has access to);
	providing, by the management module, the filtered portion of the metadata table to the administrator account (paragraph [0040], the data from the table is returned).
	Consider claim 16, and as applied to claim 15 above, Jain discloses a computer program product comprising:
	receiving, from the administrator account for the first organization, a request to combine the filtered portion of the metadata table with a first organization-owned table (paragraph [0067], data for the table is combined based on the request sent be the user);
	issuing a database query to combine the filtered portion of the metadata table with the first organization-owned table (paragraph [0021], a query is submitted to combine the data based on the requesting user’s organization);

	Consider claim 17, and as applied to claim 15 above, Jain discloses a computer program product comprising:
	continually updating the filtered portion of the metadata table after providing the filtered portion of the metadata table to the administrator account for the first organization (paragraph [0129], the data that is obtained by way of the query is updated either at certain frequencies or what certain actions occur).
	Consider claim 18, and as applied to claim 15 above, Jain discloses a computer program product comprising:
	maintaining the metadata table comprises monitoring interactions between the management module and user accounts associated each of the plurality of organizations (paragraphs [0130], interactions are performed by each of the users for which organization they have access to).
	Consider claim 19, and as applied to claim 15 above, Jain discloses a computer program product comprising:
	instructing the cloud-based data warehouse to generate the filtered portion of the metadata table (paragraphs [0022], [0072], the cloud based storage generated the requests data);
	instructing the cloud-based data warehouse to allow the administrator account for the first organization to access the filtered portion of the metadata table (paragraphs [0041], [0064], an administrator can access the appropriate portions of the tables).
claim 20, and as applied to claim 15 above, Jain discloses a computer program product comprising:
	the administrator account for the first organization is denied access to portions of the metadata table outside of the filtered portion of the metadata table (paragraphs [0030], [0114], permission are set such that the organization of the requesting user is user to determine which data the user cannot access).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Verma, Manav et al.			US PGPub	2017/0011079
b) Noe, Matthew et al.			US Patent	10,380,369
c) Weissman, Craig et al.			US PGPub	2008/0082540
d) Collins, Jesse et al.			US PGPub	2011/0289091
e) Matsubara, Kazumasa et al.		US PGPub	2015/0154211
f) Duggirala, Vedavyas			US PGPub	2015/0106489
g) Bulumulla, Irandi et al.			US PGPub	2011/0247051
h) Torman, Adam et al.			US PGPub	2016/0105409

11.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



August 14, 2021